979 So. 2d 1159 (2008)
Osborne Dquarius NUTT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-5817.
District Court of Appeal of Florida, Second District.
April 18, 2008.
James Marion Moorman, Public Defender, and Judith Ellis, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Nutt appeals a trial court order requiring him to pay restitution. We affirm the order in all respects except the award of $140 in restitution for the cost of the keys to the vehicle Nutt burglarized. The victim testified that he obtained the value for the keys from the car dealership. Defense counsel lodged a hearsay objection to the testimony. That objection should have *1160 been sustained because the victim produced no documentary evidence to support the value of the keys. See Moore v. State, 694 So. 2d 836 (Fla. 2d DCA 1997).
Accordingly, we reverse that part of the restitution order awarding $140 for the value of the keys and remand for a new hearing on that item. See id.; Williams v. State, 850 So. 2d 627 (Fla. 2d DCA 2003) (reversing and remanding for new restitution hearing where award was based on improper hearsay).
Reversed and remanded with directions.
VILLANTI and WALLACE, JJ., concur.